DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/30/31, with respect to the rejections of record have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections of record of claims 1-13, 21, and 23-27 has been withdrawn. 
Specifically, with respect to claim 1 as the previously deemed allowable subject matter of former claim 22 has been incorporated into claim 1, the rejection has been overcome. All dependent claims of claim 1 are also deemed to contain allowable subject matter as they contain the same subject matter. 
Claim Interpretation
With respect to the limitation “a width-wise center line of the circumferential groove in a plan view of the tread portion”, in light of the specification and the arguments provided by applicant, this limitation is being interpreted as a line in the center of the circumferential groove in terms of the width direction that extends in the circumferential direction, i.e. the groove center.
Allowable Subject Matter
Claims 1-13, 21, and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-13, 21, and 23-27, the closest prior art of record, Remcke fails to explicitly teach wherein the groove bottom protruding portions are each 
With respect to claim 28, the closest prior art of record, Remcke fails to explicitly teach “each of the groove bottom protruding portions is formed to be symmetrical with respect to a width-wise center line of the circumferential groove in a plan view of the tread portion”, teaching the portions extending from one side of the groove in the width direction without reaching the entire other side of the groove.
 The prior art as a whole fails to teach this limitation in combination with all the other limitations of the tire as claimed. It would not have been obvious to one of ordinary skill in the art to modify the tire as taught by Remcke to be symmetrical, having no reason to attempt such a modification with no expectation of success even if attempted.
With respect to claim 29, the closest prior art of record, Remcke fails to explicitly teach a third groove bottom surface substantially parallel to the tread surface and connecting between an outer end in the tyre radial direction of the first groove bottom surface and an outer end in the tyre radial direction of the second groove bottom surface, failing to teach a third groove bottom surface substantially parallel to the tread surface at all.
The prior art as a whole fails to teach this limitation in combination with all the other limitations of the tire as claimed. It would not have been obvious to one of ordinary skill in the art to modify the tire as taught by Remcke to have a third groove bottom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741